Citation Nr: 0823864	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  97-04 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating higher than 50 percent 
for bilateral pes planus.

2.  Entitlement to service connection for a psychiatric 
disorder secondary to the service-connected bilateral pes 
planus.

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel

INTRODUCTION

The veteran served on active duty from September 1974 to 
October 1976.

This appeal to the Board of Veterans' Appeals (Board) is from 
an August 2000 rating decision of the St. Petersburg, 
Florida, Department of Veterans Affairs (VA) Regional Office 
(RO).  In that decision, the RO confirmed and continued the 
then-assigned 30 percent rating for the veteran's bilateral 
pes planus, denied service connection for a psychiatric 
disorder secondary to the bilateral pes planus, and denied a 
TDIU.

In an October 2003 decision, the Board granted a higher 50 
percent rating for the bilateral pes planus, which is the 
maximum schedular evaluation for this disability, and 
remanded the other two claims for additional development and 
readjudication.  The veteran appealed the Board's decision 
denying a disability rating higher than 50 percent for the 
bilateral pes planus to the United States Court of Appeals 
for Veterans Claims (Court).  In March 2004, the Secretary of 
VA and the veteran filed a joint motion asking the Court to 
vacate the Board's decision - to the extent it had denied a 
rating higher than 50 percent for the bilateral pes planus, 
and to remand this claim for readjudication in compliance 
with directives specified.  The parties asserted the Board 
had not provided an adequate discussion regarding the notice 
requirements of 38 U.S.C. § 5103(a), as they pertain to the 
veteran's claim, as required by 38 U.S.C. § 7104(a)(d)(1).  
The Court granted the joint motion that same month and 
returned the file to the Board.

The remand portion of the Board's October 2003 decision 
remained intact, and thus, the only issue before the Board in 
May 2004 was whether the veteran was entitled to a rating 
higher than 50 percent for her bilateral pes planus.  The 
Board remanded this claim because she had submitted 
additional evidence directly to the Board and had not waived 
her right to have the RO initially consider it.  See 38 
C.F.R. §§ 20.800, 20.1304(c) (2007).  



The Board remanded this case again in March 2006 to obtain 
private treatment records from Kings County Hospital and to 
obtain a medical opinion to determine whether the veteran's 
psychiatric disorder was related either directly to her 
military service or, secondarily, by way of her service-
connected bilateral pes planus.  The Board also pointed out 
that additional medical evidence had been received without a 
waiver of initial consideration by the agency of original 
jurisdiction.  Id.

This case has been returned to the Board for further 
appellate review on all three issues.  But, regrettably, the 
Board must again remand the TDIU claim to the RO via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran has a 50 percent rating for her service-
connected bilateral pes planus, the maximum rating authorized 
under the applicable Diagnostic Code 5276.

2.  The veteran's bilateral pes planus has not required 
frequent periods of hospitalization and has not caused marked 
interference with her employment, meaning above and beyond 
that contemplated by her 50 percent schedular rating.

3.  There is probative medical evidence on file indicating 
the veteran's psychiatric disorder, inclusive of major 
depression, has been exacerbated by her service-connected 
medical conditions, including her service-connected bilateral 
pes planus.  




CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 50 
percent for bilateral pes planus, including on an extra-
schedular basis.  38 U.S.C.A. § 1155 (West Supp. 2005); 38 
C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.71a, Diagnostic Code 5276 
(2007).

2.  The veteran's psychiatric disorder, inclusive of major 
depression, has been aggravated by her service-connected 
bilateral pes planus.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 
2005); 38 C.F.R. §§ 3.303, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether these claims have been properly developed for 
appellate review.  The Board will then address the claims on 
their merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision. 

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Proper notice 
from VA must inform the claimant of any information and 
medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist 
the claimant in obtaining; and (3) that the claimant is 
expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).



To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

The VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

For an increased-rating claim, section 5103(a) requires, at a 
minimum, that VA notify the claimant that, to substantiate 
the claim, the claimant must provide, or ask VA to obtain, 
medical or lay evidence demonstrating a worsening or 
increase in severity of the disability at issue and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the Diagnostic Code under which the claimant's 
disability is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  Id.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  
Vazquez-Flores, slip op. at 5-6.

VCAA notice errors are presumed prejudicial unless VA rebuts 
this presumption by showing the error did not affect the 
essential fairness of the adjudication.  To overcome the 
burden of prejudicial error, VA must show (1) that any defect 
was cured by actual knowledge on the part of the claimant; 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Also, obviously, 
if a claim is being granted that, too, would render any 
notice error nonprejudicial.

And in this case, since the Board is granting the veteran's 
claim for service connection for a psychiatric disorder, as 
secondary to her bilateral pes planus, there is no need to 
discuss whether VA has complied with the notice and duty to 
assist provisions of the VCAA as it pertains to her 
psychiatric disorder claim.  Even were the Board to assume, 
for the sake of argument, there has not been compliance with 
the VCAA concerning this claim, this is ultimately 
inconsequential and, therefore, at most harmless error.  See 
38 C.F.R. § 20.1102.

As for her claim for a higher rating for her underlying 
bilateral pes planus, letters satisfying the notice 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) were sent to the veteran in July 
2001, February 2004, June 2004, September 2005, and April 
2006.  These letters informed her of the evidence required to 
substantiate this claim and of her and VA's respective 
responsibilities in obtaining supporting evidence.

The unfavorable August 2000 rating decision which is the 
basis of this appeal was already decided prior to the 
enactment of the § 5103(a) requirements in 2000.  And the 
Court clarified in Pelegrini II that where, as here, 
§ 5103(a) notice was not mandated at the time of the initial 
rating decision in question, the RO did not err in not 
providing this notice.  Rather, the veteran has the right to 
a content-complying notice and proper subsequent VA process.  
Pelegrini II, 18 Vet. App. at 120.  Here, since the veteran's 
claim has been readjudicated by the RO (or AMC on remand), 
including in SSOCs, since the content-complying notice 
letters were issued, she has not been prejudiced because the 
intended purpose of the notice has not been frustrated.  That 
is to say, she has been given opportunity, following the 
provision of that required notice, to participate effectively 
in the adjudication of her claim.  Her claim has been 
reconsidered since providing all necessary notice, as 
required by Mayfield IV and Prickett to, in turn, rectify any 
notice error insofar as the timing of it or content.

Moreover, with respect to the Dingess requirements, the 
veteran was given notice of what type of information and 
evidence she needed to substantiate her increased-rating 
claim, as the premise of the claim is that her bilateral pes 
planus is more severe than is reflected by its current 
rating.  It is therefore inherent that she had 
actual knowledge of the disability rating element of this 
claim.  She also was apprised of the requirements for 
obtaining a higher rating on an extra-schedular basis under 
38 C.F.R. § 3.321(b)(1).

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of her increased-rating 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The RO 
requested all medical records that she and her representative 
identified.  These records include numerous VA and private 
treatment records, as well as records associated with her 
claim for Social Security Administration (SSA) benefits.  
Pursuant to the Board's March 2006 remand, the AMC also 
requested records from King County Hospital, as the veteran 
had claimed that she had been treated there for a nervous 
breakdown shortly after her discharge from the Army.  


In correspondence dated in June 2006, however, personnel at 
that facility indicated they had no records concerning the 
veteran, explaining that all records that may have once 
existed were destroyed after six years.  Lastly, the Board 
sees the veteran has been afforded several VA examinations to 
assess the severity of her 
service-connected bilateral pes planus.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  Accordingly, the Board finds 
that no further development is needed to meet the 
requirements of the VCAA or the Court.

II.  Whether the Veteran is Entitled to a Rating Higher than 
50 Percent for Bilateral Pes Planus (Flat Feet)

The record shows the veteran began her military service with 
bilateral pes planus.  But this condition was asymptomatic 
when she entered service and aggravated during her two years 
of active duty.  Consequently, in March 1977 the RO granted 
service connection based on aggravation of the pre-existing 
condition and assigned an initial 30 percent disability 
rating.

In November 1998 the veteran filed a claim for increased 
compensation benefits.  In the August 2000 rating decision at 
issue, the RO denied her claim and continued the 30 percent 
rating, which she appealed to the Board.  In an October 2003 
decision, the Board granted a higher 50 percent rating for 
her bilateral pes planus, which is the maximum schedular 
evaluation for this disability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5276.  

In general, disability ratings are determined by applying 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.



But since the veteran's bilateral pes planus is at the 
maximum 50 percent rating allowed under DC 5276, which is the 
only applicable diagnostic code for pes planus, a disability 
rating higher than 50 percent is only available on an 
extra-schedular basis under 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996).  For the reasons 
and bases set forth below, however, the Board finds no 
grounds for referring this case to the Compensation and 
Pension Service for consideration of an extra-schedular 
evaluation.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

Here, though, no evidence indicates the veteran's bilateral 
pes planus has independently caused marked interference with 
her employment, meaning above and beyond that contemplated by 
her 50 percent schedular rating.  See 38 C.F.R. § 4.1 
indicating that, generally, the degrees of disability 
specified in the Rating Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  Instead, the record shows 
she stopped working in May 1999 as an accountant due to a 
combination of her numerous disabilities, including advanced 
(and now terminal) sacroidosis, degenerative osteoporosis, 
depression, and a bilateral hip disorder.  In this regard, an 
October 1999 disability determination by the SSA lists a 
primary diagnosis of osteoporosis and a secondary diagnosis 
of sacroidosis.  An updated disability determination dated in 
May 2002 lists a primary diagnosis of organic mental disorder 
and a secondary diagnosis of affective disorder.  Since 
neither disability determination lists pes planus as a factor 
in the veteran's unemployability, these records provide 
highly probative evidence against a finding that this 
condition has independently caused marked interference with 
her employment.  Although the Board realizes it is not bound 
by the findings of disability and unemployability made by 
SSA, see Collier v. Derwinski, 1 Vet. App. 413, 417 (1991), 
it is entirely permissible for the Board to consider these 
records in evaluating the evidence both for an against the 
claim.  See Baldwin v. West, 13 Vet. App. 1 (1999) (holding 
that Board must analyze the credibility and probative value 
of the evidence, account for the evidence which it finds to 
be persuasive or unpersuasive, and provide the reasons for 
its rejection of any material evidence favorable to the 
veteran).

Other medical evidence on file also indicates the veteran's 
unemployability is due to disabilities other than her 
service-connected pes planus.  These records include:  (i) a 
December 2003 medical record wherein T.P., M.D., stated the 
veteran was unable to work due to advanced pulmonary 
sarcoidosis requiring oxygen therapy; (ii) a June 1999 
medical record wherein M.M., M.D., opined that the veteran 
was totally disabled due to avascular necrosis of the hip; 
(iii) VA records showing she had a right total hip 
replacement in October 1999; (iv) VA treatment records dated 
in 2003 noting her pulmonary sarcoidosis had advanced to the 
stage that it was considered terminal; (v) a February 2006 VA 
treatment record noting she was essentially wheelchair bound 
due to her pulmonary condition and osteoarthritis; and (vi) a 
January 2007 VA examination report noting her comment that 
she preferred to be in a wheelchair due to the pain in her 
hip, knee, and feet.  

It equally deserves mentioning the most, if not all, of the 
evaluation and treatment the veteran has received for her 
bilateral pes planus has been on an outpatient basis, not as 
an inpatient.  Obviously then, there has not been the 
required frequent hospitalization for treatment of this 
condition.



In light of the foregoing evidence, the Board acknowledges 
that the veteran's bilateral pes planus may indeed interfere 
with her ability to work, but that such impairment is already 
contemplated by the applicable maximum schedular criteria so 
that consideration of an extra-schedular basis is not shown 
to be necessary.  See Van Hoose v. Brown, 4 Vet. App. 361, 
363 (1993) (noting that the disability rating, itself, is 
recognition that industrial capabilities are impaired).  
There is also no evidence that her bilateral pes planus has 
required hospitalization or bed rest which markedly 
interferes with her ability to work.  See Fanning v. Brown, 
4 Vet. App. 225, 229 (1993) (holding that the Board was 
required to consider extraschedular entitlement under 38 
C.F.R. § 3.321(b)(1) where the record contains evidence that 
the veteran's disability required frequent hospitalizations 
and bed rest which interfere with employability).  Therefore, 
further development in keeping with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Thus, since there is simply no medical evidence that the 
veteran's bilateral pes planus has caused marked interference 
with her employment or frequent periods of hospitalization so 
as to render impractical the application of the regular 
schedular standards, her claim for a disability rating higher 
than 50 percent must be denied.

III.  Service Connection for a Psychiatric Disorder

The veteran has been diagnosed with major depression or 
depressive disorder.  She claims this condition had its onset 
in service or, alternatively, is proximately due to, the 
result of, or chronically aggravated by her service-connected 
bilateral pes planus.  See 38 C.F.R. § 3.310(a) and (b) 
(2007); Allen v. Brown, 7 Vet. App. 439 (1995).  For the 
reasons and bases set forth below, the Board finds that 
service connection for the veteran's depression is warranted 
- but only to the extent that it has been aggravated by her 
service-connected bilateral pes planus.  So she is entitled 
to compensation for the degree of additional disability she 
has over and beyond that existing prior to the aggravation.  
Id.



It is worth mentioning that the veteran also has been 
diagnosed with post-traumatic stress disorder (PTSD) due, in 
part, to stressors she allegedly experienced while on active 
duty.  The Board notes, though, that a claim for service 
connection for PTSD is not the same as a claim for service 
connection for depression.  Ephraim v. Brown, 82 F.3d 399 
(Fed. Cir. 1996) (holding that a newly diagnosed disorder, 
even if medically related to a previously diagnosed disorder, 
is not the same claim for jurisdictional purposes when it has 
not been previously considered).  See also Boggs v. Peake, 
520 F.3d 1330 (Fed. Cir. 2008).  Since a claim for service 
connection for PTSD, specifically, is not before the Board at 
this time, the Board will not consider her PTSD in 
adjudicating her claim for service connection for a 
psychiatric disorder - namely, her depression.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Stated 
somewhat differently, service connection requires:  
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus (i.e., link) between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection also is permissible on a secondary basis 
for disability that is proximately due to or the result of a 
service-connected condition.  See 38 C.F.R. § 3.310(a).  This 
includes situations where a service-connected condition has 
chronically (i.e., permanently) aggravated the disability in 
question, but compensation is limited to the degree of 
disability (and only that degree) over and above the degree 
of disability existing prior to the aggravation.  
See 38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  In order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus or relationship between the service-connected 
disability and the current disability.  See Wallin v. West, 
11 Vet. App. 509, 512 (1998).

Service connection for the psychiatric disorder at issue is 
not warranted on a direct incurrence basis, as this condition 
was first diagnosed many years after service.  The veteran's 
service medical records, for example, make no reference to a 
chronic psychiatric disorder.  A July 1976 entry notes that 
she was seen by podiatry for foot problems, at which time the 
clinician noted that the veteran may have questionable 
hysteria.  However, a psychiatric diagnosis was never 
confirmed.  Of particular relevance, a Medical Board 
examination report dated in April 1976 notes that a 
psychiatric evaluation was negative.  Indeed, the veteran, 
herself, checked "NO" when asked about "Depression or 
excessive worry" and "Nervous trouble of any sort."  In the 
absence of a chronic psychiatric disorder in service, her 
service medical records provide highly probative evidence 
against the claim - at least to the extent it is predicated 
on the notion that any current psychiatric impairment was 
directly incurred in service.  Struck v. Brown, 9 Vet. App. 
145 (1996).

As already discussed, although the veteran claimed that she 
had been hospitalized for a nervous breakdown in 1978 at 
Kings County Hospital, shortly after her separation from 
active duty, these records could not be obtained to verify 
this allegation.  Instead, the record shows she was first 
treated for psychiatric problems in 1987, over 10 years after 
her military service had ended.  A May 1987 VA outpatient 
treatment record notes her complaints of depression for one 
week, along with her unverified history of a nervous 
breakdown in 1978.  The provisional diagnosis was depression, 
but later changed to dysthymic disorder.  

This 10-year lapse between service and the onset of 
psychiatric symptoms provides compelling evidence against the 
veteran's claim on a direct incurrent basis.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).  The Board also emphasizes 
that the veteran 


continued to be treated for major depression by VA, but that 
none of these records includes a medical opinion relating her 
depression to her military service, again, at least on the 
premise it was directly incurred in service.  Maggitt v. 
West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).  Thus, the VA 
outpatient treatment records provide highly probative 
evidence against the claim.

The only medical evidence of a nexus between the veteran's 
depression and her period of military service is a medical 
opinion contained in a June 2005 VA examination report.  The 
VA examiner opined that "it is more likely than not that 
[the veteran's] depression started while in the Service and 
at times has been aggravated by her [service-connected] 
condition."  The problem with this opinion, however, is that 
it is based on a completely inaccurate factual background and 
history provided by the veteran instead of an independent 
review of the claims file.  For instance, in documenting the 
veteran's psychiatric history, the examiner noted that she 
had received counseling by a psychologist while in the Army 
and that she had her first episode of major depression in 
1976, when she was hospitalized at Kings County Hospital.  
But has already discussed there is no confirmed objective 
evidence that the veteran received psychiatric treatment in 
service or in 1976 or 1978 at Kings County Hospital, as she 
alleges.  

Since the VA examiner based his nexus opinion on these two 
unconfirmed facts, his opinion has no probative value 
concerning the date of onset of the veteran's depression.  In 
Godfrey v. Brown, 8 Vet. App. 113, 121 (1995), the Court held 
that the Board is not required to accept a medical opinion 
that is based on a reported history and unsupported by 
clinical findings.  See also, Leshore v. Brown, 8 Vet. App. 
406, 409 (1995) (holding that evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional comment by that examiner, does not constitute 
competent medical evidence); Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997) (holding that the Board is entitled to 
discount the credibility of evidence in light of its own 
inherent characteristics and its relationship to other items 
of evidence); Swann v. Brown, 5 Vet. App. 177, 180 (1993) 
(without a review of the claims file, an opinion as to 
etiology of an underlying disorder can be no better than the 
facts alleged by the veteran).  In short, there is no basis 
to grant the veteran's claim on a direct incurrence basis 
based on this inherently flawed nexus opinion.  

Nevertheless, the Board finds that the evidence supports a 
finding that the veteran's psychiatric disorder, although not 
caused, has been aggravated by her service-connected 
bilateral pes planus, thereby warranting service connection 
on the basis of aggravation under the provisions of 38 C.F.R. 
§ 3.310.  The Board has reached this conclusion based on an 
October 2006 VA psychiatric examination report, wherein a VA 
examiner indicated that he had reviewed the claims file and 
conducted a mental status evaluation.  The examiner then 
diagnosed the veteran with major depression, recurrent, and 
depressive disorder due to general medical condition.  The 
examiner then opined that the veteran's psychiatric disorder 
was caused by her [terminal] sarcoidosis, but that her 
psychiatric disorder was also aggravated by her service-
connected bilateral pes planus.  The examiner stated 
"[m]edical literature supports the idea that Sacroidosis may 
have caused her depression; it also supports the possibility 
that chronic pain (cause[d] by pes planus, amongst other 
causes) may be a contributing factor to mood disorder. " 

Based on this medical opinion, the Board finds that the 
veteran's psychiatric disorder involving depression was 
aggravated by her service-connected bilateral pes planus.  
See Wray v. Brown, 7 Vet. App. 488, 493 (1995) (holding that 
the adoption of an expert medical opinion may satisfy the 
Board's statutory requirement of an adequate statement of 
reasons and bases if the expert fairly considered the 
material evidence seemingly supporting the veteran's 
position).  Accordingly, the Board finds that service 
connection for a psychiatric disorder involving depression 
is warranted on the basis of aggravation.  See 38 C.F.R. 
§ 3.310.  




ORDER

The claim for a disability rating higher than 50 percent for 
bilateral pes planus is denied.

However, the claim for service connection for a psychiatric 
disorder involving depression is granted.


REMAND

The veteran claims she is unable to secure or maintain 
substantially gainful employment because of her service-
connected bilateral pes planus, rated as 
50-percent disabling, and is therefore entitled to a TDIU.  
But since the Board, by virtue of this decision, has granted 
service connection for a psychiatric disorder, which has yet 
to be rated by the RO, the Board is unable to adjudicate her 
claim for a TDIU at this time.  This is because any rating 
assigned for this newly 
service-connected disability may bear significantly on her 
TDIU claim.  See Holland v. Brown, 6 Vet. App. 443, 446 
(1994) (a TDIU claim predicated on a particular service-
connected condition is inextricably intertwined with an 
increased rating claim regarding the same condition).

Prior to adjudication, however, the Board believes that 
additional information is required to determine the degree of 
industrial impairment resulting from the veteran's service-
connected bilateral pes planus and psychiatric disorder.  
See Beaty v. Brown, 6 Vet. App. 532 (1994).  In this regard, 
the medical records presently on file do not clearly indicate 
whether she is unemployable as a result of her service-
connected pes planus and psychiatric disorder, as opposed to 
her other many disabilities which are not service connected.  
These other nonservice-connected conditions cannot be 
factored into her TDIU determination.  See 38 C.F.R. 
§§ 3.340, 3.341, 4.15, 4.16.



In Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Court 
held that the Board may not reject a claim for a TDIU without 
producing evidence, as distinguished from mere conjecture, 
that the veteran can perform work that would produce 
sufficient income to be other than marginal.  The Board may 
not offer its own opinion regarding whether the veteran can 
perform work based on his current level of disability, a 
technique that the Court has previously determined to be 
"inadequate" within Ferraro v. Derwinski, 1 Vet. App. 362, 
331-32 (1991) (citations omitted).  A VA examination and 
opinion are therefore needed to address this issue.

Accordingly, the TDIU claim is REMANDED for the following 
development and consideration:

1.  Schedule the veteran for an 
appropriate VA examination(s) for a 
medical opinion indicating whether it is 
just as likely as not she is unemployable 
(i.e., incapable of securing and 
maintaining substantially gainful 
employment) because of the severity of 
her service-connected bilateral pes 
planus and psychiatric disorder (other 
than post-traumatic stress disorder)- 
and only considering these disabilities 
as opposed to her many nonservice-
connected disabilities.  And to 
facilitate making this important 
determination, have the designated 
examiner(s) review the claims file, 
including a complete copy of this remand, 
for the pertinent medical and other 
history.  In making this determination, 
the examiner also must consider the 
veteran's education, experience, and 
occupational background.  The examiner 
must discuss the rationale of the 
opinion, whether favorable or 
unfavorable.



2.  Then readjudicate the remaining TDIU 
claim in light of the additional 
evidence.  If this claim is not granted 
to the veteran's satisfaction, send her 
and her representative a Supplemental 
Statement of the Case and give them an 
opportunity to respond to it before 
returning the files to the Board for 
further appellate consideration.

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  The veteran has the right to submit additional 
evidence and argument concerning the claim the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


